     Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA                        16 Cr. 91 (PKC)

          - v. –                                Sentencing Date: 9/11/19

CRYSTAL GROTE

          Defendant.




                     DEFENDANT CRYSTAL GROTE'S
                   MEMORANDUM IN AID OF SENTENCING




                                       Barry A. Bohrer

                                       SCHULTE ROTH & ZABEL LLP
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 756-2000
                                       barry.bohrer@srz.com

                                       Attorneys for Defendant Crystal Grote
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 2 of 13




                                            TABLE OF CONTENTS

                                                        Contents

I.     INTRODUCTION..............................................................................................................1

II.    SENTENCING CONSIDERATIONS..............................................................................2

       A.        The 3553(a) Factors Counsel in Favor of a Non-Custodial Sentence .....................2

                 1.        Crystal's History and Characteristics ...........................................................2

                 2.        The Nature and Circumstances of the Offense ............................................7

                 3.        The Applicable Guidelines Range ...............................................................9

                 4.        Crystal's Substantial Assistance .................................................................10

III.   SENTENCING REQUEST .............................................................................................11




                                                              i
         Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 3 of 13



I.      INTRODUCTION

                On behalf of defendant Crystal Grote, we respectfully submit this memorandum

in anticipation of her sentencing, scheduled for September 11, 2019. Crystal pled guilty to a

single count of making false or misleading statement during a deposition regarding the payday

lending scheme that was orchestrated by her former employer, Scott Tucker. As the Government

has acknowledged, Crystal was not charged as a principal in Tucker's crimes because she did not

possess an intent to commit those crimes. Crystal voluntarily and fully cooperated with the

Government's investigation, provided extensive and truthful testimony at trial, and has accepted

responsibility for her wrongdoing. For her efforts, the Government has moved pursuant to

§5k1.1 for a sentence below the Guidelines range, and the Probation Department has

recommended a non-custodial sentence.

                In submitting this memorandum and the attached supporting letters, we seek to

put Crystal's mistake in context to show that it does not define her: a loving, hardworking and

selflessly devoted mother of two young children who is relied on by friends and family, and who

is committed to giving back to the community. The offense that brought Crystal before this

Court was motivated not by greed or a desire to live a lavish lifestyle, but rather an unwavering

sense of loyalty to the only employer she had ever known. The letters submitted to the Court

illustrate that throughout her life, Crystal has, for better or (in this case) worse, steadfastly stood

by those around her in the darkest of times, and in the face of unimaginable grief. After losing

her first husband to a five-year battle with ALS, today, Crystal cares for her two young children,

her 18-year old niece, and her

                    Simply put, losing Crystal for any period of time would carry devastating

consequences to those who depend on her.
         Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 4 of 13



                 The Government does not object to the Probation Department's recommendation

that a non-custodial sentence is appropriate in this case. We respectfully submit that, upon

consideration of Crystal's conduct and character, the nature of her offense, and the substantial

assistance she rendered to the Government, a non-custodial sentence be imposed.

II.     SENTENCING CONSIDERATIONS

                 The Court must "impose a sentence sufficient, but not greater than necessary," to

comply with the statutory purposes of sentencing. 18 U.S.C. §3553(a). The Guidelines range,

although not binding on the Court, is one of the factors the Court must consider in determining a

just and reasonable sentence. 18 U.S.C. §3553(a)(4). The Guidelines are not to be presumed to

result in a sentence that complies with the statutory purposes of sentencing, however. Nelson v.

United States, 555 U.S. 350, 352 (2009) (per curium). The Court "must instead conduct its own

independent review of the sentencing factors, aided by the arguments of the prosecution and the

defense." United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008). The justification for a non-

Guidelines sentence need be only "sufficiently compelling" in light of the individualized

assessment under 3553(a). Gall v. United States, 552 U.S. 38, 50 (2007). A sentence outside the

Guidelines range does not require the sentencing court to find "extraordinary" circumstances,

because such a requirement would "come too close to creating an impermissible presumption of

unreasonableness for sentences outside the Guidelines range." Id. at 47.

        A.       The 3553(a) Factors Counsel in Favor of a Non-Custodial Sentence 1

                 1.       Crystal's History and Characteristics

                 Crystal Grote is a 39-year old mother of two and the guardian of her 18-year old

niece. She was born and raised in Cleveland, Missouri, where her parents still reside. Crystal


1
 The PSR accurately recounts Crystal's personal and professional background, which we adopt in full and reference
herein.

                                                        2
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 5 of 13



was always a "good kid, well-mannered and respectful of everyone." (Ex B-5). Her father Rick,

and her mother, Nita, have been married for 40 years, and still live in Crystal's childhood home.

Nita describes Crystal as "a truly kind hearted and caring person." (Id.)

               Crystal "worked very hard to make good grades" growing up, balancing her

academic responsibilities with her affinity for playing sports. (Id.) She received a full

scholarship to Southwest Missouri State University in Springfield, Missouri, where she attended

school for two years before returning home to Cleveland to gain employment, in part because it

was so difficult for her to be away from home. (Id.)

               In 1998, at just the age of 19, Crystal was hired by Scott Tucker for an entry-level

position to work at his payday lending business. As Tucker's payday lending enterprise grew,

Crystal became manager of one of his lending portfolios. Her responsibilities gradually increased

over time. In 2017, upon voluntarily choosing to cooperate with the Government's investigation,

she left the company after a nearly 20-year tenure.

                       (a)    Unwavering loyalty to those who depend on her

               In the face of personal tragedy, Crystal has demonstrated a remarkable sense of

commitment to those around her. The letters submitted on her behalf show that she is someone

who can be relied upon, through thick and thin, no matter how dire the circumstances.

               Just five months after marrying her first husband, Robert, in 2005, Robert was

observed by his colleagues at work to be unsteady. The news from the doctor's appointment that

followed was devastating: a diagnosis of Lou Gehrig's Disease ("ALS"). For the next four years,

Crystal never left Robert's side. Maintaining her full-time job, she cared for Robert, tending to

his needs as his prognosis grew worse. The death of Robert took a "huge emotional toll" on

Crystal, but Crystal to this day still maintains a close relationship with Amber, Robert's daughter

from a previous marriage.
                                                 3
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 6 of 13



               Around the same time as Robert's diagnosis, Crystal's father, Rick,




                                                                 Crystal is "an incredible child to

her wonderful parents." (Ex. B-6.) She has been essential to




(Ex. A-1). Crystal checks in on them daily, helping them with anything that needs to be done,

whether it be cooking a meal, buying new clothes, or repairs around the house. (Ex A-1; Ex. B-1,

B-2, B-3.) Without her, Crystal's father candidly wonders what consequences would follow.




(Ex. B-2.) And,

                                                                            ." (Id.)

               In addition to caring for her father, Crystal has also borne the responsibility of

raising her teenage niece, Grace. Because Grace's parents were unable to support her, and like so

many other times in her life, Crystal stepped up voluntarily, and without hesitation. Grace

moved into Crystal's home in 2018. Grace's grandmother recounts that Crystal has been "one of

the main sources of stability Grace has." (Ex. C-1.) Crystal helps Grace "so much with her

homework and getting set up for college" and has "instilled in Grace to work hard and be kind,

loving and giving to everyone." (Id.)

               Grace echoes the sentiment of her grandmother, showing deep gratitude and

appreciation for Crystal's loyalty to her.



                                                 4
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 7 of 13



               "[M]y Aunt Crystal opened her doors for me. She allows me to live
               with her, and she cares for me like a parent. I have shelter, food,
               clothing, and opportunities because of my Aunt Crystal. I am not
               sure where I would be or what I would be doing if it weren't for her
               support…She is definitely the person I look up to the most."

(Ex. B-4.) As a senior in high school, Grace is currently preparing for college, and Crystal is

indispensable in the process as both a provider and role model. (Id.) Crystal "instills the

importance of a great education and pushes [the] kids to be great thinkers." (Ex. B-1.) Despite

conversations trying to explain her conviction, all three kids "love and look up to Crystal

greatly." (Ex. B-1.)

               Shelly Burton writes of the profound effect a custodial sentence would have on

Grace. "I know that if she were to have to go away it would devastate so many people, young

and old…. I have seen first-hand the time, love and effort that she has put into everything she

does, including my granddaughter, her children, her marriage, our schools…and so much more."

(Ex. C-1.)

                       (b)    "Turns difficulty into blessings"

               Out of the heartbreak of Robert's death, Crystal sought to do something good. She

created a charity called Traveling Turkeys, which donates Thanksgiving meals to families who,

like Crystal, were bearing the weight of caring for an individual suffering from ALS or MS. As

Crystal's mother aptly describes: "She knew how hard it was, mentally and physically, to get out

and to shop for Thanksgiving dinner, so she wanted to help others in the situations she was in.

So she put together a basket of things…and delivered them to ALS and MS families." (Ex. B-3.)

               In its first year, Traveling Turkeys exceeded expectations by raising funds for 80

meals to donate to families in need. The charity has since grown to more than 5,000 meals

donated. (Ex. B-1.) It donates not only to families of ALS and MS patients, but also to



                                                 5
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 8 of 13



organizations that help other people in need, including disabled veterans, pediatric cancer

patients, and families who are dealing with suicide.

                 Crystal's husband Jason recounts reading the many thank you letters that have

poured into their home after each successful drive. He says that Crystal is motivated, but not by

a desire for praise or recognition. Rather, beyond her "selfless" desire to help others, Crystal

experiences happiness in bringing moments of joy to families that have suffered ultimate

tragedy. (Ex B-1.) Crystal's philanthropy reflects how she is "truly a loving, kind-hearted

person." (Ex A-5.) Relative Margaret Hoehn recounts how on one Thanksgiving, a woman

receiving a basket from Traveling Turkeys called Crystal explaining how she didn't have an oven

to cook the turkey, so Crystal decided to buy and send her a range (Ex. B-8).

                 Traveling Turkeys is only the first of Crystal's charitable endeavors. In her

grandmother's memory, Crystal started making care packages for both nursing homes in her

community so that the elderly would not feel forgotten during the holidays. (Ex. B-1.) Crystal

goes out of her way to spend time at the nursing homes so that others do not feel alone. (Id.)

                 Crystal actively volunteers her time with other charitable organizations, including

Uplift and The Starfish Project, both of which help the homeless population (Ex. B-1.) In the

winter, she helps collect coats for those who need them. (Id.) She continues to sponsor and

support the academic and scholastic efforts of her high school alma mater Cass Midway, even

helping with school fundraisers for her cousins, Serena, Sierra, and Michael Sparks (Ex. B-3; Ex.

B-5; Ex. C-2).

                 Crystal makes sure to include all three of the children actively involved in her

charitable endeavors so that she may "ensure that they too will be givers to society." (Ex. B-1.)

Instead of accepting gifts for her children's birthday parties, she donates those gifts to Children's



                                                   6
         Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 9 of 13



Mercy Hospital, where they may be enjoyed by others who are more in need. Crystal strives to

ensure her children will "learn by giving" (Ex. B-7.). As Cheryl Castobile put it: "I don't know

how [Crystal] turns difficulty into blessings for others but I watched her do this for years and she

still continue." (Ex. B-7.)

                        (c)    "Great regret and remorse"

                Crystal's letter to the Court expresses the "great regret and remorse" that she feels

for her actions, and the determination that drives her to learn and grow from her mistake. (Ex.

A-1.) She feels that way not because she is a defendant facing the imposition of a sentence, but

because she let down those around her.

                Crystal strives to be a role model to her two children and her niece. She

recognizes that she "should have been focused on the example [she] was setting for [her]

daughter," lamenting that it disappoints her especially that at the time of her offense, she was a

brand new mom. (Id.) She "dread[s] the day [her] little ones find out about this" and prays "that

I can do enough between now and then to soften the blow of embarrassment and confusion this

will cause them." (Id.)

                Crystal's husband writes that she has "taken this hard time in our lives to discuss

what's happening to her," and the "consequences" she faces. (Ex. B-1.) She has done this "to

further educate on the importance of honesty and integrity." (Id.) She fights back her emotions

around the children, but will "cry it out" when she has the opportunity. (Id.) Crystal also fears

what will happen to her father if she is no longer able to care for him, by cleaning the house,

driving him to appointments, and tending to any and all of his needs.

                2.      The Nature and Circumstances of the Offense

                Crystal pled guilty to making "evasive statements" which "although perhaps not

technically false, obscured or effectively denied damning facts about Tucker's business." (Gov't

                                                  7
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 10 of 13



Sentencing Letter at 3.) Specifically, Crystal "evaded questions about employees receiving daily

weather reports for locations of the Indian Tribes involved in the scheme, so that employees

could more effectively deceive borrowers into thinking they were speaking with someone located

on those Tribes' reservations." (Id.)

               The nature and circumstances of Crystal's offense should not be conflated with

the conduct of Tucker and Muir, her former employers. In the 31 paragraphs of the PSR devoted

to "offense conduct" charged in the Tucker matter, Crystal's name is mentioned not even once.

Indeed, the Government has explicitly recognized that Crystal "did not possess an intent to

commit the charged crimes" in the Tucker matter. (Gov't Sentencing Letter at 5.) Accordingly,

"[her] culpability is vastly lower than that of Tucker or Muir." Id. Rather, Crystal blindly and

faithfully followed instructions she was provided, having told call center employees to inform

borrowers that they were located on tribal reservation, and having engaged in discussions about

changes to loan terms based on her "credibl[e]" belief from Muir that the terms of those loans

were legal. (Id.)

               For her entire life, Crystal has demonstrated a willingness to place the interests of

others above that of herself. Her conduct during her deposition with the FTC was no different.

Both the PSR and the Government correctly attribute Crystal's offense to the same personal

characteristic: loyalty. Scott Tucker extended Crystal a lifeline by hiring her—then a college

dropout—at the young age of 19. He fostered her trust with a steady income, periodic

promotions, and increasing job responsibilities, in what for many years appeared to be a

remarkable story of success. At the peak of her professional career with Tucker's business,

Crystal was responsible for overseeing numerous employees in the call centers as a senior

portfolio manager, but was still receiving and implementing instructions from Tucker and Muir.



                                                 8
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 11 of 13



The Government is correct when it observes that this "appears to have been an unsophisticated

employee who was far too loyal to Tucker and trusting of Muir's expertise." (Id. at 3.) That was

Crystal's mistake during her deposition in 2013, and that is the nature of the offense on which

she should be sentenced.

               3.      The Applicable Guidelines Range

               Because Crystal pled guilty to a violation of 18 U.S.C. § 1001, the PSR assigns a

base-offense level of six. Accounting for her acceptance of responsibility and her cooperation,

which reduce the offense level by a total of three, the applicable offense level is three, and the

corresponding Guidelines Range is 0-6 months. We respectfully submit that the analysis should

end there.

               However, the PSR mechanically dumps the entirety of Tucker and Muir's conduct

at Crystal's feet by applying a draconian 30-level increase based on a loss amount of

$550,000,000. It also ascribes a two-level increase because Tucker and Muir's offense involved

more than ten victims and involved mass marketing. Accordingly, the PSR drives the applicable

offense level from three to 35, taking the Guidelines range from 0-6 months to 168-210 months.

Because the statutory maximum sentence for her violation—60 months—is far less than the

Guidelines range of 168-210 months, the PSR concludes the appropriate sentencing range is 60

months.

               We noted our objection, reflected in the PSR, that the 32-level enhancement for

Crystal's role in a crime for which she was not charged, and for which the Government concedes

she had no criminal intent to commit, was plainly improper. See United States v. Studley, 47

F.3d 569, 574 (2d Cir. 1995) (the mere fact that an employee worked alongside others in a boiler

room setting was insufficient to attribute to him the other employees' frauds). Nonetheless, the

PSR justifies the application of a $550,000,000 loss because Crystal "was steadily promoted"
                                                  9
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 12 of 13



and "played an integral part in providing administrative support for [Tucker's] business."

Respectfully, that is wrong. As the Government notes in its §5K1 letter: Crystal "credibly

explained that she believed [the loan policies] were legal based on her consultation with Muir,

and generally relied on Tucker and Muir for her understanding of how the industry was supposed

to operate." Accordingly, we agree with the Government that "Grote should not be held liable

for the charges in Tucker" in this fashion.

               In any event, the PSR recommends—and the Government does not object—that

the appropriate sentence here is a non-custodial one. This conclusion is supported both by the

recognition of Crystal's limited role in the offenses committed by Tucker and Muir, and by the

substantial cooperation she rendered to the government.

               4.      Crystal's Substantial Assistance

               Upon motion of the government "stating that the defendant has provided

substantial assistance in the investigation or prosecution of another person," the court may depart

from the Guidelines. U.S.S.G. §5K1.1. The appropriate reduction should include considerations

of: (1) the evaluation of the significance and usefulness of the defendant's assistance, taking into

consideration the government's evaluation of the assistance rendered; (2) the truthfulness,

completeness, and reliability of any information or testimony provided by the defednat; (3) the

nature and extent of the defendant's assistance; (4) any injury suffered, or any danger or risk of

injury to the defendants; and (5) the timeliness of the defendant's assistance. Id. at §5K1.1(a)(1)-

(5).




                                                 10
        Case 1:16-cr-00091-PKC Document 413 Filed 08/28/19 Page 13 of 13




                                                      Accordingly, Crystal's substantial cooperation

should be a substantial factor in arriving at an appropriate sentence.

III.   SENTENCING REQUEST

               Based on her "vastly less culpable" role in the conduct for which her former

employer has been charged and convicted, her life of devotion and charity, and the substantial

assistance she rendered to the Government, we respectfully submit that the appropriate

punishment, as the PSR recommends, is a non-custodial sentence.

Dated: New York, New York                       SCHULTE ROTH & ZABEL LLP
       August [ ], 2019
                                                 By: /s/ Barry A. Bohrer
                                                       Barry A. Bohrer
                                                 919 Third Avenue
                                                 New York, New York 10022
                                                 (212) 756-2000
                                                 Attorneys for Defendant Crystal Grote




                                                 11
